 Case 2:18-cv-07324-SJF-SIL Document 9 Fled 10/11/19 Page 1 of 2 PagelD ff: 70


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                       Civil Action No. 2: 18-cv-07324-S.JF-SIL
                         Plaintfft
                                                                                            FILE
 V.
                                                                                        IN CLERK'S OFFICE
                                                                                  us. DIS.,..~:r.T r.ouRT E.D : '·
 JOHN DOE subscriber assigned IP address                                                                        ,,_.,.
 I 08.14.64.27,                                                                   1r     OCT 15 2019

                         Defendant                                                 LONG I     1   •   ,"J   OFFICE


                       PLAINTIFF'S NOTICE OFSETTLEl\1ENT AND
              VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC ("Plaintiff') has settled this

matter with John Doe, subscriber assigned IP address I 08.14.64.27 ("Defendant"), through

Defendant's council.   Paul Sanders.Esq. uL\ntonelliLaw. Putsuant to the settlementagreement's

tenns, Plaintiff hereby voluntarily dismisses De fondant from this action with. miudice. Pursuant

to Fed. R.Civ .P. 41 (a)( I )(A )(i) Defendant John Doe has neither answered Plaintiffs Complaint nor

filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: October J 1, 20 I 9                    Respectfully submitted,


                                              By:     Isl Jacqueline M James
                                                      Jacqueline M. James, Esq. (#1845)
fu~.'4·~                                              The James Law Finn, PLLC
                                                      445 Hamilton Avenue, Suite 1102
Sv~                                                   \Vhitc Plains, New York I 060 I
                                                      T: 914-358-6423

         /                      A
                                                      F; 914-358-6424
                                                      E-mail: .ijames@j acq uelinejameslaw.com
       s/ Sandra J. Feuerstein                        Attorneys for Plaintiff


~            j.   ""U=> k,;n, 0.SD.rr.
                             10/tf/l'I
